Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum to present at 2nvestment Symposium CALGARY, June 11 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that Tim Granger, President & CEO, will present at 8:00 am MST (10:00 am EST) on Monday, June 15, 2009 at the 2009 Canadian Association of Petroleum Producers Oil and Gas Investment Symposium in Calgary. Links to the webcast and presentation slides will be available at the start of the presentation on Compton's website at www.comptonpetroleum.com. About Compton Petroleum Corporation Compton Petroleum Corporation is a Calgary-based public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in the Western Canada Sedimentary Basin.
